Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Applicant’s amendments filed 11 August 2022. Claims 1-3, 5-16, and 18-19, and 21-23 were previously pending. Claims 1, 8, and 15 have been amended according to Applicant’s amendments. Claims 4, 17, and 20 were previously cancelled.  No new claims have been added or cancelled. Accordingly, claims 1-3, 5-16, 18-19, and 21-23 presently remain pending and under consideration.

Claim Objections
Claims 13 and 18 are objected to because of the following informalities:  Claim 13 appears to have grammatical issues. Examiner suggests amending the claim to read “the logic circuit is ready . Appropriate correction is required

Response to Arguments
Applicant’s arguments, see remarks pages 8 and 9, filed 11 August 2022, with respect to the rejection of claims 1-2, 6-7, 15-16, and 18-19 over Chang in view Raz, claims 8-14 over Chang in view of Lea, and claims 3, 5, 21-23 over Chang in view of Raz further in view of Lea, under 35 USC 103 have been fully considered and are persuasive.
Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made over Chang in view Perry (US 2010/0287314A1), Chang in view of Schmier et al (US 2016/0085465 A1), and Chang in view of Nale et al (US 10,747,605 B1 ).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2017/0255390, hereinafter Chang) in view of Perry (US 2010/0287314 A1, hereinafter Perry).
Regarding claim 1, Chang discloses a memory system, comprising: a high-bandwidth memory (HBM) apparatus comprising processing-in-memory (PIM) functionality (See Chang, fig 1 the HBM system comprises the base dies #102 and stacked memory dies #104);
wherein the HBM apparatus comprises a logic circuit that receives a first command from a host device using a first interface and converts the first command to a first (PIM) command that is sent using a second interface to the PIM functionality (See Chang, figs 1 and 2 and paragraph 0051 disclosing base die 102 and fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands (paras 0099); wherein the interpreting the traditional commands as the compute logic commands includes repurposing as PIM instructions; and the repurposing the traditional commands is considered as converting the traditional commands into PIM commands  (0101), and the base die #102 communicates with the stacked memory dies #104 to perform the compute logic (para 0051) using PIM instructions above; and that indicates the base die #102 is sending the PIM instructions to the  stacked memory dies #104 via the second interface.
Chang does not disclose wherein the logic circuit provides, to the host, an estimate for an execution of the first PIM command.
Chang does disclose the logic circuit provides, to the host, an indication of an execution of the first PIM command (See Chang, [0092] & [0093], disclosing the memory device may send a response to the host informing of instruction completion).
However, Perry discloses the logic circuit provides, to the host, an estimate for an execution of the first command (See Perry, [011], disclosing “the controller is configured to estimate and completion time of a storage operation associated with the storage command and to provide to the processor the estimated completion time”). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the HBM system of Chang with the estimated command completion of Perry because system performance can be improved by allowing the host to perform other tasks during the period for command completion while avoiding unnecessary context switching (See Perry [0008]).

Regarding claim 2, Chang in view of Perry disclosed the memory system of claim 1 as described hereinabove. Chang further discloses wherein the first interface comprises a command/address bus and a data bus (See Chang, Fig. 1, disclosing interface 108, and [0074], disclosing the interface includes control and data buses),
wherein the first command is received by the logic circuit using the command/address bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102), and
wherein a first command packet corresponding to the first command is received by the logic circuit using the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 includes control and data buses and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B).

Regarding claim 6, Chang in view of Perry disclosed the memory system of claim 1 as described hereinabove. Chang further discloses wherein the logic circuit further receives a second command from the host device using the first interface and converts the second command to a second PIM command that is sent using the second interface to the PIM functionality (See Chang, fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands (paras 0099); wherein the interpreting the traditional commands as the compute logic commands includes repurposing as PIM instructions; and the repurposing the traditional commands is considered as converting the traditional commands into PIM commands  (0101), and the base die #102 communicates with the stacked memory dies #104 to perform the compute logic (para 0051) using PIM instructions above; and that indicates the base die #102 is sending the PIM instructions to the  stacked memory dies #104 via the second interface), the second PIM command having a deterministic characteristic (See Chang, [0098], disclosing received commands may be interpreted to be a PIM command and computational resulting in non-deterministic latency or traditional “normal” DRAM commands which are deterministic and as defined in Applicant’s specification at [0029] as relatively regular data storage and simple PIM operations in which the host device 101 does not wait for a result, or in other words, normal DRAM operations).

Regarding claim 7, Chang in view of Perry disclosed the memory system of claim 6 as described hereinabove. Chang further discloses wherein based on the second command received from the host device, the logic circuit controls the HBM apparatus to pre-charge at least one selected bank in a channel of the HBM apparatus (See Chang, [0098], disclosing DRAM commands which may be interpreted and which include PRECHARGE, and where ordinarily DRAM memory are organized into banks).

Claims 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2017/0255390, hereinafter Chang) in view of Schmier et al (US 2016/0085465 A1, hereinafter Schmier).
Regarding claim 15, Chang discloses a system, comprising:
a high-bandwidth memory (HBM) apparatus that includes processing-in-memory (PIM) functionality (See Chang, fig 1 disclosing a HBM system comprising the base dies #102 and stacked memory dies #104, and [0099] receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands); 
wherein the HBM apparatus comprises a logic circuit comprising a first interface, and a second interface, the logic circuit receiving a first command from a host device using the first interface and converting the first command to a first PIM command that is sent to the PIM functionality using the second interface (See Chang, figs 1 and 2 and paragraph 0051 disclosing base die 102 and fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands (paras 0099); wherein the interpreting the traditional commands as the compute logic commands includes repurposing as PIM instructions; and the repurposing the traditional commands is considered as converting the traditional commands into PIM commands  (0101), and the base die #102 communicates with the stacked memory dies #104 to perform the compute logic (para 0051) using PIM instructions above; and that indicates the base die #102 is sending the PIM instructions to the  stacked memory dies #104 via the second interface),
wherein the HBM apparatus stores a result of the first PIM command (See Chang, [0092] and [0093], disclosing providing the address where the end result of the PIM command has been stored), and
wherein the logic circuit provides, to the host, an indication of a status of the first PIM command (See Chang, [0092] & [0093], disclosing sending a response informing the host that is has finished).   
Chang does not disclose wherein the logic circuit provides, to the host, information relating to the host polling the HBM apparatus for a status of the first PIM command.
Chang does disclose providing the status of the first PIM command to the host, as described above. However, Schmier discloses wherein the logic circuit provides, to the host, information relating to the host polling the HBM apparatus for a status of the first PIM command (See Schmier [0013], disclosing returning a response to a first and second status polling command that meets predefined completions status criteria).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the HBM apparatus of Chang with the polling status update of Schmier as it allows for increased system reliability by validating the status of memory operations at a memory device (See Schmier, [0012]).

Regarding claim 16, Chang in view of Schmier disclosed the system of claim 15 as described hereinabove. Chang further discloses wherein the first interface comprises a command/address bus and a data bus, wherein the first command is received by the logic circuit using the command/address bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 having control and data buses), and
wherein a first command packet corresponding to the first command is received by the logic circuit using the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 having control and data buses and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B).

Regarding claim 18, Chang in view of Schmier disclosed the system of claim 16 as described hereinabove. Chang further discloses wherein a second command is received by the logic circuit from the host device using the command/address bus based on the ystem being ready to receive another command from the host device (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 having control and data buses), and
wherein a response corresponding to the second command is output from the logic circuit to the host device using the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 is a response link having control and data buses, and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B).

Regarding claim 19, Chang in view of Schmier disclosed the system of claim 15 as described hereinabove. Chang further discloses wherein the logic circuit further receives a second command from the host device using the first interface and converts the second command to a second PIM command that is sent using the second interface to the PIM functionality (See Chang, figs 1 and 2 and paragraph 0051 disclosing base die 102 and fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands (paras 0099); wherein the interpreting the traditional commands as the compute logic commands includes repurposing as PIM instructions; and the repurposing the traditional commands is considered as converting the traditional commands into PIM commands  (0101), and the base die #102 communicates with the stacked memory dies #104 to perform the compute logic (para 0051) using PIM instructions above; and that indicates the base die #102 is sending the PIM instructions to the  stacked memory dies #104 via the second interface), the second PIM command having a deterministic characteristic (See Chang, [0098], disclosing received commands may be interpreted to be a PIM command and computational resulting in non-deterministic latency or traditional “normal” DRAM commands which are deterministic and as defined in Applicant’s specification at [0029] as relatively regular data storage and simple PIM operations in which the host device 101 does not wait for a result, or in other words, normal DRAM operations), and
wherein based on the second command received from the host device, the logic circuit controls the HBM device to pre-charge at least one selected bank in a channel of the HBM device (See Chang, [0098], where in the case of the second command being an ordinary DRAM command, DRAM commands may be interpreted and which include PRECHARGE, and where ordinarily DRAM memory are organized into banks for access based on host command data locations).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2017/0255390, hereinafter Chang) in view of Nale et al (US 10,747,605 B1, hereinafter Nale).
Regarding claim 8, Chang discloses a logic circuit comprising: a first interface coupled to a command/address bus and a data bus (See Chang, Fig. 1, disclosing the HBM system comprises the base dies #102 and stacked memory dies #104 and interface 108, and [0074], disclosing the interface includes control and data buses); and
a second interface (See Chang Fig. 1, disclosing base die 102 coupled to stacked memory dies 104 creating a second interface);
the logic circuit receiving a first command from a host device through the first interface and converting the first command to a first processing-in-memory (PIM) command that is sent to a high-bandwidth memory (HBM) device using the second interface (See Chang, fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands (paras 0099); wherein the interpreting the traditional commands as the compute logic commands includes repurposing as PIM instructions; and the repurposing the traditional commands is considered as converting the traditional commands into PIM commands  (0101), and the base die #102 communicates with the stacked memory dies #104 to perform the compute logic (para 0051) using PIM instructions above; and that indicates the base die #102 is sending the PIM instructions to the stacked memory dies #104 via the second interface).
Chang does not disclose and the logic circuit further sending information relating to a number of credits indicating a completion of an execution of a PIM operation associated with the first PIM command to the host device.
Chang already does disclose the logic circuit further sending an indication of a status of an execution of a PIM operation associated with the first PIM command to the host device (See Chang, [0092] & [0093], disclosing the memory device may send a response to the host informing of PIM instruction completion).
However, Nale discloses and the logic circuit further sending information relating to a number of credits indicating a completion of an execution of a PIM operation associated with the first PIM command to the host device (See Nale, Col. 15, lines 12-29, disclosing the use of a write credit counter indicating accumulated write credits to return to the host memory controller, where after completion of the write destaging, the write credit counter is incremented indicating a credit to return to the host memory controller to allow another write command).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the HBM system of Chang with the write credits of Nale as it can improve system performance by reducing bus bandwidth usage (See Nale, Col. 16 lines 15-19).


Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2017/0255390, hereinafter Chang) in view of Nale et al (US 10,747,605 B1, hereinafter Nale), further in view of Lea (US 2018/0239531, hereinafter Lea1).

Regarding claim 9, Chang in view of Nale disclosed the logic circuit of claim 8 as described hereinabove. Chang further discloses wherein a first command packet corresponding to the first command is received by the logic circuit from the host device using the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 includes control and data buses and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B).
Neither Chang nor Nale further discloses wherein based on the first command received from the host device, the logic circuit is ready to receive another command from the host device based on a non-deterministic characteristic.
However, Lea1 further discloses wherein based on the first command received from the host device, the logic circuit is ready to receive another command from the host device based on a non-deterministic characteristic (See Lea1, [0019], disclosing PIM command performance having variable latency due to memory access times which are influenced by number of memory cells per compute, length of digit line connecting memory cells, and [0110], disclosing completion of certain compute result may take an unknown time as results may need to be temporarily stored until the performance of the sequential plurality of operations is completed in order to compute the results of the last sequential plurality of operations, and [0120], disclosing execution of a PIM command as non-deterministic because movement of data to certain preferred memory arrays happen to be unavailable and a less preferable array will be used, i.e. arrays with short or long lines having different performance, and subject to different delays).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the HBM system of Chang and Nale with the non-deterministic command receipt of Lea1 as all as all HBM memory systems are subject to the same rules of physics and therefore subject to the same variable latency and delays resulting in non-deterministic performance. 

Regarding claim 10, Chang in view of Nale, further in view of Lea1 disclosed the logic circuit system of claim 9 as described hereinabove. Chang further discloses wherein based on the first command a second command is received by the logic circuit from the host device using the command/address bus (See Chang, fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands (paras 0099), and
wherein an output corresponding to the second command is output from the logic circuit to the host device using the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 is a response link having control and data buses, and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B).

Regarding claim 11, Chang in view of Nale, further in view of Lea1 disclosed the logic circuit of claim 10 as described hereinabove. Chang further discloses wherein the logic circuit further receives a third command from the host device using the first interface and converts the third command to a second PIM command that is sent to the HBM device using the second interface (See Chang, fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands (paras 0099); wherein the interpreting the traditional commands as the compute logic commands includes repurposing as PIM instructions; and the repurposing the traditional commands is considered as converting the traditional commands into PIM commands  (0101), and the base die #102 communicates with the stacked memory dies #104 to perform the compute logic (para 0051) using PIM instructions above; and that indicates the base die #102 is sending the PIM instructions to the  stacked memory dies #104 via the second interface),
the second PIM command having a deterministic characteristic (See Chang, [0098], disclosing received commands may be interpreted to be a PIM command and computational resulting in non-deterministic latency or traditional “normal” DRAM commands which are deterministic and as defined in Applicant’s specification at [0029] as relatively regular data storage and simple PIM operations in which the host device 101 does not wait for a result, or in other words, normal DRAM operations having deterministic characteristics).

Regarding claim 12, Chang in view of Nale, further in view of Lea1 disclosed the logic circuit of claim 11 as described hereinabove. Chang further discloses wherein based on the third command received from the host device, the logic circuit controls the HBM device to pre-charge at least one selected bank in a channel of the HBM device (See Chang, [0098], disclosing DRAM commands which may be interpreted and which include PRECHARGE, and where ordinarily DRAM memory are organized into banks).

Regarding claim 13, Chang in view of Nale, further in view of Lea1 disclosed the logic circuit of claim 12 as described hereinabove. Chang further discloses wherein the logic circuit receives a fourth command from the host device (See Chang, fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands at [0099]), and
wherein based on the fourth command received by the logic circuit from the host device, logic circuit is ready for the host device to receive another command from the host device based on a deterministic characteristic (See Chang, [0098], where in the case of the fourth command being a normal DRAM command, the received command may be interpreted to be a PIM command and computational resulting in non-deterministic latency or traditional “normal” DRAM commands which are deterministic and as defined in Applicant’s specification at [0029] as relatively regular data storage and simple PIM operations in which the host device 101 does not wait for a result, or in other words, normal DRAM operations).

Regarding claim 14, Chang in view of Nale, further in view of Lea1 disclosed the logic circuit of claim 13 as described hereinabove. Chang further discloses wherein the fourth command is received using the command/address bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 having control and data buses and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B), and
wherein a fourth command packet corresponding to the fourth command is received using the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 having control and data buses and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B).


Claims 3, 5, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2017/0255390, hereinafter Chang) in view of Perry (US 2010/0287314 A1, hereinafter Perry), further in view of Lea (US 2018/0239531, hereinafter Lea1). 

Regarding claim 3, Chang in view of Perry disclosed the memory system of claim 2 as described hereinabove. Chang further discloses wherein a second command is received by the logic circuit from the host device using the command/address based on the HBM system being ready to receive another command from the host device (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 includes control and data buses, and [0100], disclosing the data bus can also transfer status), and
wherein a response corresponding to the second command is output from the logic circuit to the host device using the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 is a response link having control and data buses, and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B, and [0100], disclosing use of the data bus to transfer the address of Z back to the host).
Neither Chang nor Perry further discloses a transaction bus coupled between the logic circuit and the host device, wherein the logic circuit sends the indication to the host device using the transaction bus based on an operation of the first PIM command.
Chang does disclose the logic circuit sends the indication to the host device based on an operation of the first PIM command (See Chang, [0092] & [0093], disclosing the memory device may send a response to the host informing of PIM instruction completion)
However, Lea1 discloses a transaction bus coupled between the logic circuit and the host device (See Lea1, Fig. 1A and [0043] disclosing out-of-band bus 157 used for providing status and exception information from controller to host),
wherein the logic circuit sends the indication to the host device using the transaction bus based on an operation of the first command (See Lea1, [0043], disclosing “status and exception information may be provided from the controller 140 on the memory device 120 to a channel controller 143, for example, through an out –of-band bus 157, which in turn may be provided from the host channel controller 143 to the host 110”).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the HBM system of Chang and Perry with the third interface status indication of Lea1 as the PIM commands allow for data to be accessed and used in less time and less power increasing system efficiency by avoiding having to transfer data back and forth over and an address and control and data bus but also keeping the host apprised of command status via the out-of-band bus (See Lea1, [0039] and [0043]).

Regarding claim 5, Chang in view of Perry disclosed the memory system of claim 1 as described hereinabove. Chang further discloses wherein the first interface comprises a command/address bus and a data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 is a response link having control and data buses),
wherein the first command is received by the logic circuit from the host device using the command/address bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 having control and data buses).
wherein a first command packet corresponding to the first command is received by the logic circuit from the host device using the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 having control and data buses and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B).
Neither Chang nor Perry discloses the system further comprises a transaction bus between the logic circuit and the host device and wherein the logic circuit sends an indication to the host device over the transaction bus when the first PIM command has completed.
Chang does disclose the logic circuit sends the indication to the host device when the first PIM command has completed (See Chang [0092] & [0093]).
However, Lea1 discloses the system further comprises a transaction bus between the logic circuit and the host device and wherein the logic circuit sends an indication to the host device over the transaction bus when the first command has completed (See Lea1, Fig. 1A and [0043], disclosing out-of-band status bus used for providing status and exception information from controller to host including PIM commands).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the HBM system of Chang and Perry with the third interface status indication of Lea1 as the PIM commands allow for data to be accessed and used in less time and less power increasing system efficiency by avoiding having to transfer data back and forth over and an address and control and data bus but also keeping the host apprised of command status via the out-of-band bus (See Lea1, [0039] and [0043]).

Regarding claim 21, Chang in view Perry disclosed the memory system of claim 1 as described hereinabove. Neither Chang nor Perry further discloses wherein the first PIM command has a non-deterministic characteristic.
However, Lea1 discloses wherein the first PIM command has a non-deterministic characteristic (See Lea1, [0019], disclosing PIM command performance having variable latency due to memory access times which are influenced by number of memory cells per compute, length of digit line connecting memory cells, and [0110], disclosing completion of certain compute result may take an unknown time as results may need to be temporarily stored until the performance of the sequential plurality of operations is completed in order to compute the results of the last sequential plurality of operations, and [0120], disclosing execution of a PIM command as non-deterministic because movement of data to certain preferred memory arrays happen to be unavailable and a less preferable array will be used, i.e. arrays with short or long lines having different performance, and subject to different delays).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the HBM memory system of Chang and Perry with the non-deterministic PIM command of Lea1 as all HBM memory systems are subject to the same rules of physics and therefore subject to the same variable latency and delays resulting in non-deterministic performance.

Regarding claim 22, Chang in view of Perry disclosed the memory system of claim 1 as described hereinabove. Neither Chang nor Perry further discloses wherein the first PIM command has a latency characteristic.
However, Lea1 discloses wherein the first PIM command has a latency characteristic (See Lea1, [0019], disclosing PIM command performance having variable latency due to memory access times which are influenced by number of memory cells per compute, length of digit line connecting memory cells, and [0110], disclosing completion of certain compute result may take an unknown time as results may need to be temporarily stored until the performance of the sequential plurality of operations is completed in order to compute the results of the last sequential plurality of operations, and [0120], disclosing execution of a PIM command as non-deterministic because movement of data to certain preferred memory arrays happen to be unavailable and a less preferable array will be used, i.e. arrays with short or long lines having different performance, and subject to different delays).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the HBM memory system of Chang and Perry with the non-deterministic PIM command of Lea1 as all HBM memory systems are subject to the same rules of physics and therefore subject to the same variable latency and delays resulting from execution of a PIM command.

Regarding claim 23, Chang in view of Perry, further in view of Lea1 disclosed the memory system of claim 22 as described hereinabove. Lea1 further discloses wherein the latency characteristic is associated with a range of completion times (See Lea1, [0019], disclosing PIM command performance having variable latency due to memory access times which are influenced by number of memory cells per compute, length of digit line connecting memory cells, and [0110], disclosing completion of certain compute result may take an unknown time as results may need to be temporarily stored until the performance of the sequential plurality of operations is completed in order to compute the results of the last sequential plurality of operations, and [0120], disclosing execution of a PIM command as non-deterministic because movement of data to certain preferred memory arrays happen to be unavailable and a less preferable array will be used, i.e. arrays with short or long lines having different performance, and subject to different delays). 

EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park et al (US 2015/0012671) which discloses generating interface idle time information based on an estimated time to execute at least one operation at the memory storage device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137